 

MANDALAY DIGITAL GROUP, INC. AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN  
NOTICE OF GRANT AND STOCK OPTION AGREEMENT  

 

Name:     Option Number:   Address:     Plan Name: Amended and Restated 2011
Equity Incentive Plan Employee ID:        

 

Effective __________, 20__, (“Grant Date”), you have been granted
[incentive/non-qualified] stock option to purchase ___________( ________) shares
of Mandalay Digital Group, Inc. common stock at an Exercise Price of $ ______
per share pursuant to the Mandalay Digital Group, Inc. Amended and Restated 2011
Equity Incentive Plan (the “Plan”). Except as otherwise defined herein, terms
with initial capital letters shall have the same meanings set forth in the Plan.
A copy of the Plan is attached to this Notice and Agreement. The terms and
conditions of the Plan are incorporated herein by this reference.

 

[Insert vesting schedule]

 

By accepting this grant and exercising any portion of the Option, you represent
that you: (i) agree to the terms and conditions of this Notice and Agreement and
the Plan; (ii) have reviewed the Plan and the Notice and Agreement in their
entirety, and have had an opportunity to obtain the advice of legal counsel
and/or your tax advisor with respect thereto; (iii) fully understand and accept
all provisions hereof; (iv) agree to accept as binding, conclusive, and final
all of the Administrator’s decisions regarding, and all interpretations of, the
Plan and the Notice and Agreement; and (v) agree to notify the Company upon any
change in your home address indicated above.

 

Please return a signed copy of this Notice of Grant and Stock Option Agreement
to [insert contact name and address], and retain a copy for your records.

  

For Mandalay Digital Group, Inc.:       By:       Name:       Title:        
Participant:       By:       Name:  

 



 

 

